Case 20-02165-CMB       Doc 1     Filed 10/15/20 Entered 10/15/20 14:22:31   Desc Main
                                  Document     Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

THE INGROS FAMILY LLC,                          Bankruptcy No. 20-22606-CMB

                                                Chapter 11
                     Debtor.


ENTERPRISE BANK,                                Adversary Proc. No.

                     Plaintiff,

       vs.

THE INGROS FAMILY LLC a/k/a/
INGROS FAMILY LLC and RYAN
SHARBONNO,

                     Defendants.

                                  NOTICE OF REMOVAL

       AND NOW comes The Ingros Family LLC, by and through its Counsel, Robert O

Lampl, John P. Lacher, Ryan J. Cooney, Sy O. Lampl and Alexander L. Holmquist, and

files this Notice of Removal:

       1.     The Ingros Family LLC (the “Debtor”) hereby removes to this Honorable

Court the case of ENTERPRISE BANK VS. THE INGROS FAMILY LLC A/K/A INGROS

FAMILY LLC AND RYAN SHARBONNO pending before the Court of Common Pleas of

Beaver County, PA at civil docket No. 2020-10702 (“the Case”).

       2.     The Debtor is entitled to remove the Case pursuant to 28 U.S.C. §1452, 28

U.S.C. § 1334 and F.R.B.P. 9027 and is doing so in a timely manner in accordance with

F.R.B.P. 9027(a)(2).
Case 20-02165-CMB        Doc 1    Filed 10/15/20 Entered 10/15/20 14:22:31           Desc Main
                                  Document     Page 2 of 5



       3.      The Case is a core proceeding as it is an action to determine the validity,

and priority of Enterprise Bank’s lien on the Debtor’s building located at 295 Third Street,

Beaver, PA 15009 (the “Property”). Specifically, Enterprise Bank seeks a declaration (1)

that its mortgage is a valid lien and (2) that its mortgage is senior to and has priority over

any other interests in the Property, including any liens held by Ryan Sharbonno.

       Thus, the Case involves determinations of the validity, extent or priority of liens.

See, 28 U.S.C. Section 157(b)(2)(K).           It also affects property of the estate, the

administration of the estate, allowance or disallowance of claims against the estate, and

affects the adjustment of the debtor-creditor relationship.          See, 28 U.S.C. Section

157(b)(2) and 11 U.S.C. Section 541.

       4.      Under 28 U.S.C. §1334, the district courts shall have original and exclusive

jurisdiction of all cases under title 11 and original but not exclusive jurisdiction of all civil

proceedings arising under title 11, or arising in or related to cases under title 11.

Liquidating Tr. of the MPC Liquidating Trust v. Granite Fin. Solutions, Inc. (In re MPC

Computers, LLC), 465 B.R. 384, 389 (3d. Cir. 2012). Cases under title 11, proceedings

arising under title 11, and proceedings arising in a case under title 11 are referred to as

“core” proceedings; whereas proceedings “related to” a case under title 11 are referred

to as “non-core” proceedings. Binder v. Price Waterhouse & Co., LLP (In re Resorts Int’l,

Inc.) 372 F.3d 154, 162 (3d. Cir. 2004). This Case is a core proceeding as set forth in

paragraph 3.

       5.      In the alternative, the Case is related to the pending bankruptcy for the

reasons set forth in paragraph 3. A proceeding is 'related to' a Chapter 11 proceeding if

the 'outcome of the proceeding could conceivably have any effect on the estate being
Case 20-02165-CMB      Doc 1   Filed 10/15/20 Entered 10/15/20 14:22:31      Desc Main
                               Document     Page 3 of 5



administered in bankruptcy.'" Nuveen Mun. Trust ex rel. Nuveen High Yield Mun. Bond

Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 293-94 (3d Cir. 2012) (quoting Pacor,

Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984))

      6.      In compliance with F.R.B.P. Rule 9027 (a)(1), A docket sheet for the Case

is attached hereto as EXHIBIT A and all docketed pleadings filed in the Case are

collectively attached hereto as EXHIBIT B.

      7.     The Debtor consents to the entry of final orders or judgment by the

Bankruptcy Court.



                                                Respectfully Submitted,



Date: October 15, 2020                          /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                ALEXANDER L. HOLMQUIST
                                                PA I.D. #314159
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
Case 20-02165-CMB      Doc 1      Filed 10/15/20 Entered 10/15/20 14:22:31    Desc Main
                                  Document     Page 4 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

THE INGROS FAMILY LLC,                          Bankruptcy No. 20-22606-CMB

                                                Chapter 11
                    Debtor.


ENTERPRISE BANK,                                Adversary Proc. No.

                    Plaintiff,

       vs.

THE INGROS FAMILY LLC a/k/a/
INGROS FAMILY LLC and RYAN
SHARBONNO,

                    Defendants.

                                 CERTIFICATE OF SERVICE

       Robert O Lampl hereby certifies that on the 15th day of November, a true and

correct copy of the within Notice of Removal was served on the following (via first class

mail or email):

Lauren P. McKenna
William L. Stang
Fox Rothschild LLO
500 Grant Street, Suite 2500
Pittsburgh, PA 15219
lmckenna@foxrothschild.com
wstang@foxsrothchild.com

John Linkosky
715 Washington Avenue
Carnegie, PA 15106
linklaw@comcast.net
Case 20-02165-CMB    Doc 1   Filed 10/15/20 Entered 10/15/20 14:22:31   Desc Main
                             Document     Page 5 of 5



Date: October 15, 2020                     /s/ Robert O Lampl
                                           ROBERT O LAMPL
                                           PA I.D. #19809
                                           JOHN P. LACHER
                                           PA I.D. #62297
                                           RYAN J. COONEY
                                           PA I.D. #319213
                                           SY O. LAMPL
                                           PA I.D. #324741
                                           ALEXANDER L. HOLMQUIST
                                           PA I.D. #314159
                                           223 Fourth Avenue, 4th Fl.
                                           Pittsburgh, PA 15222
                                           (412) 392-0330 (phone)
                                           (412) 392-0335 (facsimile)
                                           Email: rlampl@lampllaw.com
